·.        _ vrLy lkWOf< lAven ClJ.   Uv\'40   .Ntll~..• .:>ubVVl-tr-
          Ttk7 1\) 1Vi!0 ~ \AJ;             . VY1t       \_JJ__[VJ VH\HO (Ar      ~ DJ .
        . \j .       l ~0 tJ      \\)Y ftl{ lf)-J      I \MV DftlQ
               2>~ C\\N~f~~j,
               fHL~ Ctllu~                 (Qtf    ~ .CJ01.1Wr
             Go vtho (     .Cl4-f\J f\Jt£1r brvne ~
             t.   }c}rovt0 et? 1}.0e WKJ[;f (})-{t\              1
             ~Gt'00-                .                    .
                 ~

              IT i8Vt5Ct M11 y ~ 011-«:K
                      .     '                                .




        (Jj ~y            ~ \AN0 1lD vtV \() -tJO                J-i{) [JO
       - XN8 ~~ (fHA GW! V\:s ION_
      Q \AN ry 0 ' w' (D r-v:= LUI ~ThJ-Ic¥I
      TVZPVf!/ liltrOJOt:YV-f.CA)VWVJ t~~
    ~~Hrou- YM· t\JeJtk vtpl>t7l~tt?
    ·~IV J0 ~ \j J/t\A) (")D :td l~-J~x ts
  VVhA
  I      I
                                    l/?Grot--_3'
                                                   r
                                                                      .
        C()A\J        ~ ~YvrJ · ~\::::::::::-                     _



.Cf C CTY\H                UJ G£Oo{W,·~
                                                                                                                                                     -~cx:---~~SF---~
                          t svro·r:-
r-
            TRccl3:/ L''O                                                                                                              l~ ll--~~-4rrL\)\K)~ \1 ~3~1
          GO CKL~ll-"63=-- .                                                  Opinion


                                                    Ex parte Tommy Lee DORA
                                                                                                                                                           {548 S.W.2d 393} This is an application for writ of habeas corpus which was submitted to this Court
                                             COURT OF CRIMINAL APPEALS OF TEXAS
                                                                                                                                                           by the trial court. pursuant to the-provisions of Art. 11.07. V.A.C.C.P.
                                          548 S.W.2d 392; 1977 Tex. Crim. App. LEXIS 1217
                                                             No. 3802                                                                                      ·Petitioner was convicted for the offense of burglary. enhanced under Art. 63, V.A.P.C .. in the Criminal
                                                         February 16; 1977                                                                                  District Court of Dallas County and assessed the· mandatory life sente"nce in ihe penitentiary on
                                                                                                                                                            December 4, 1970. Petitioner's direct appeal from this Dallas conviction was affirmed. See Dora v.
                                                                                                                                                            State, 477· S.W.2d 20 (Tex.Cr.App. 1972).
          Counsel                      Arthur R. Howard, Lubbock, for appellant.
                                               Alton R. Griffin, Dist.Atty., and John Terrell, Asst.Dist.Atty.,                                            Peffiioner filed an.applicatlonJ.or writ of tiaoeaey corp'us in the District Co~rt of Lu~bock ~o4nty,
                    Lubbock, Jim D. Vollers, State's Atty., David S. McAngus, Asst. State's Atty., Austin, for the                                         complaining,of the validity of a 1962.Lubbock. County convictio_n for burglary, which :-vas su.bsequently
                    State.                                                                                                                                 used for enhancement in the above-mentioned Dallas County case. The trial court denied the
          Judges: Roberts, Judge.                                                                                                                          application for writ of habeas corpus, finding that this application for writ of habeas corpus relief
                                                                                                                                                           "raises no new grounds and raises the same questions raised in the first application for writ of habeas
          CASE SUMMARY                                                                                                                                     corpus" which was previously denied on February 7, 1974.
                                                                                                                                                           From a review of petitioner's writ filed in this Court, it is to be noted that this Court entered a per
          PROCEDURAL POSTURE: Petitioner challenged the decision of the District Court of Lubbock County                                                   curiam order on July 8, 1975, in which we held:
          (Texas), which denied his second application for writ of habeas corpus because no new issues were
                                                                                                                                                                "Under the circumstances presented in this case, we are of the opinion that petitioner has abused
          raised.Application for writ of habeas corpus was dismissed with prejudice because petitioner had made no
                                                                                                                                                                the habeas corpus process by continually raising the same claims, over and over again, in his
          effort to allege any new issues that had not been raised in a previous application.
                                                                                                                                                                postconviction writs. We hold that petitione(s contention has thus been waived and abandoned
                                                                                                                                                                by his abuse of the writ of habeas corpus. See Ex parte· Can, 511 S.W.2d 623 [523] (Tex.Cr.App.
          OVERVIEW: Petitioner was convicted of robbery and given an enhanced sentence based on a prior                                                         1974), and Sanders v. United States, 373 U.S. 1, 83 S. Ct~1068 (10 L. Ed. 2d 148] (1963), and
          conviction. Petitioner's application for a writ of habeas corpus regarding the validity of the prior conviction                                       cases cited therein."Therefore, in view of this holding, we hereby refuse to accept or file
          was denied because it raised no new grounds and raised the same questions that were raised in a                                                       petitioners {548 s. W.2d 394} instant application for writ of habeas corpus, and the clerk of this
          previous application. Petitioner sought review and the court affinmed. The court found that petitioner made                                           Court is hereby ordered not to accept in the future any posi-conviction application tor writ ol
          no effort to allege that the instant allegations were not ones that had been raised, or could have been                                               habeas corpus from this petitioner until it is first shown that such contention was not one that has
          raised, in any earlier proceeding. The court dismissed the application with prejudice because petitioner                                              been raised, or could have been raised, in any earlier proceeding. Until such showing is made,
          had not attempted to make a showing of good cause for allowing a re-filing of the application.                                                        petitione(s contention is not entitled to consideration." (Emphasis supplied)
                                                                                                                                                           In the instant case, the trial court has found that "no new issues" were raised which warranted further
          OUTCOME: The court dismissed petitione(s second application for writ of habeas corpus with prejudice.                                            consideration of this second petition. We agree. Petitioner has made no effort to allege that the
          The court agreed with the trial court that no new issues were raised which warranted further consideration.                                      instant allegations were not ones that had been raised, or could have been raised, in any earlier
                                                                                                                                                           proceeding. Absent such a showing of good cause for permitting the filing of such application, we
                                                                                                                                                           decline to file this application, or consider the merits of same.
          LexisNexis Head notes

          Criminal Law & Procedure > Habeas Corpus >Review > Standards of Rl!view > General Overview

           Where a petitioner has been previously cited for an abuse of the writ of habeas corpus, the trial court
           should not thereafter consider the merits of any application for writ of habeas corpus filed by that
           petitioner. The trial court should, however, review the application and make findings that this petitioner has
         . abused the writ in the past, thus making the review procedure of the appeals court more efficient.


                                                                     Opinion                                                                                Where a petitioner has been previously cited for an "abuse of the Great Writ," the trial court should not
                                                                                                                                                            thereafter consider the merits of any application for writ of habeas corpus filed by that petitioner. The
          Opinion by:                  ROBERTS                                                                                                              trial court should, however, review the application and make findings that this petitioner has abused


          3txcases                                                                                                                                     3txcases
          C> 2015 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reseNed. Use of this product is subject to              C 2015 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to
          the rest~                                                                                                                         ---1            "l
                                                                                                                                                                                                                                          .......
                                                                     -                                           I        -2;7--· ---·--.-~~------~                                                                       ~
                                                                                                                                .                            I                  \,                               ,
                                                                                                                     '


                                                                                                          l. /~
                                                                                                                                                                                                                -'
                                                                                                                                                             j
                                                                                                                                                             !
                                                                   ..,                                     ,'(~ .    -                                               .r'
                                                                                                                                                                                                                              .'•
                                                        --                                                                '·                                                         ..   -
                                                                                                                                                                                                                                    ,.t
                                                                                                                                                     /
                                                                                                                                                                                                         ....        ,·
      the writ in the pas!. thus making-the .review procedure of this Court more efficient. The. transcript                                                                J.
      should be forwarded to this 8ciurt, just as in all other cases, pursuant to our automatic review      •                                                                                       '·
      jurisdiction. See Art. 11.07z(a), supra. Tiie writ transcript should, of course, be forwarded to
      this Court within fifteen ..days of-thE? trial court's order. See Art. 11.07, Sec. 2(c), supra.
      Uoon.receiptof the writ           tra~'script frorl] t)le trialcourt, this c;:ourt 1 ~_hallreview the petitione~s-alle1)i>tions•
                     _se for ailowma a re-hhna-of the aboiiEatiOH.                                    ana noebiiOner has!staied facts. which, If
      ~                       .
    ·true' would.entitle'iilinto'ielief(:then:fhiS"Courtwlll.order,the pe!it,oMiled;an·dlco~ide(ed'on liielJ.··
                                                    .                -                                                              .-.-~.:-
                                                                                                                                               .,.
                                            -·· ....

      If, however, the petitioner ha~ ~~·;;;;ted sufficient "good cause·: for allowing are-filing of the petition,
      or if the factual allegations concerning good cause are clearly without merit upon their face, then the .
      petition shall not be fil~d or .C?Jlsip~_red henceforth by this Court:. 1
      In the case at bar, the petiti~ne;,. ~ot having ati~mpted to make·~ showing of "good cause" for allowing
      a re-filing of this application,,the application is ordered dismissed with prejudice. No further
      applications will be entertained. ..,.
                                                    -_.,
                               -·;.-                 .
                                                     '
                                                    t,._.
                                                                                       Footnotes


      1                        .....              . :; .

      The.writ·application tf~rfsdiipt:iiselt wlllib&'?k'Eip(on'lfili!a~part of;thifperm.anent'bu"siness·reco·rdsiof
     f ~:..·! ' .d            i'   '
    • thi§J.\>Ourt!        '- \ • ... ; \
                                       .. "'""•.
                                                                            --
                                                                         -<
                                              \              ' ..·          ..... ·J
                              ',

                                                                                                   ·--~
                                        .... _.                                                    ');.   ,.·

                                                                                                          ").'

                                              ..
                               ·,
                                        '
                                        , . ' :__        t    r.~ ~                      ~




                                        \                        !"...-:-....

                                                             "''     ....
 3txcases


                                                                                                                                                                 cJ c
                                                                                             3 .



                                                                                                                                                                                          ~ a'O! u4- (r:.~.~. aa1
 ~...2015 Matthew Bender & Company, Inc..-~ ·me~ber of~~;-LexisNexis Group.' All rights reserved. Use of this product is subject to
• the restrictions and terms and ~onditions of tti~ M3tt~ew Bende~ Master Agreement.

                                                    '        .


                                                                                                                                                                 J"Uk?Ld:Nli ~ttcJ\:, G- L4-31~
                                                             ·'             ·''
                                                                                                                                                         '
                                       .·                                                                                                                I




                                                                                                                                                                 c; -La-lal/ G -L'$-l(:;l.,1s '=!Vt1
                                                                                                                                                                 f\)1{ K?J;:'J stk;-"\!J                                  I .